Citation Nr: 0702107	
Decision Date: 01/24/07    Archive Date: 01/31/07

DOCKET NO.  03-17 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability evaluation in excess of 20 
percent for residuals of a third right transverse process 
fracture of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Army from 
January 1980 to May 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.

The veteran was afforded a hearing at the RO in March 2003.  
A transcript of the hearing proceedings is associated with 
the claims folder.

The case has previously been before the Board and was 
remanded in February 2005 for further procedural and 
evidentiary development.  It has been returned for appellate 
review.


FINDING OF FACT

The competent medical evidence of record shows significant 
limited range of motion along with chronic pain in the lumbar 
spine.  Current symptoms are attributable to post-service 
injuries, and do not represent an increase in severity of the 
service-connected residuals of a fracture of the transverse 
process of the lumbar spine.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 20 
percent for residuals of a third right transverse process 
fracture of the lumbar spine have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5283, 5293 (2003); 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5235 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  A VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112 (2004).

VA has made all reasonable efforts to assist the veteran in 
the development of his claim, has notified him of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed the government's duties to assist 
him.  In a February 2002 letter, the veteran was notified of 
the information and evidence needed to substantiate and 
complete his claim.  The veteran was specifically informed as 
to what evidence he was to provide and to what evidence VA 
would attempt to obtain on his behalf.  The Board also finds 
that the veteran was fully notified of the need to give VA 
any evidence pertaining to his claim.  The VA letter advised 
the veteran to let VA know of any information or evidence in 
his possession which would aid in the substantiation of his 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  This 
was accomplished in this case.  

It is also pertinent to note that the evidence does not show, 
nor does the veteran contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.  See Mayfield v. Nicholson, 19 Vet. 
App. 103, 128, 129 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006) (due process concerns with respect to 
VCAA notice must be pled with specificity) see also Overton 
v. Nicholson, No. 02-1814 (U.S. Vet. App. September 22, 
2006).

The veteran was notified of the evidence necessary to 
establish an increase in disability rating and the effective 
date of award should his claim be granted per recent judicial 
precedent.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VCAA notice was provided by the RO prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The veteran 
has been provided with every opportunity to submit evidence 
and argument in support of his claim and to respond to VA 
notices. 

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all existing medical records identified by the 
veteran.  Furthermore, medical examinations relating to the 
disability at issue were conducted.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  
 
For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).




Legal Criteria

Disability ratings are determined by applying criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations should be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. §  4.7.

In determining the disability evaluation, VA has a duty to 
consider all possible regulations which may be potentially 
applicable based upon the assertions and issues raised in the 
record.  After such a consideration, VA must explain to the 
veteran the reasons and bases utilized in the government's 
decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  Where service connection already has been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  In 
addition, one diagnostic code may be more appropriate than 
another based upon considerations such as the individual's 
relevant medical history, his diagnosis, or his associated 
demonstrative symptomatology.  Any change in a diagnostic 
code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Where the determinative issue involves a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).



Analysis

The veteran initially was granted service connection for a 
transverse process fracture of the lumbar spine in a January 
1984 rating decision, which, at that time, was not of great 
enough severity to warrant a compensable rating.  The veteran 
has, in August 1992, since had his evaluation increased to 20 
percent.  In October 2001, the veteran put forth his current 
claim, contending, in essence, that his condition is of great 
enough severity to warrant a higher evaluation.  

The veteran is rated specifically for the residuals of a 
fracture of the right transverse process in the lumbar spine.  
Since his in-service injury and subsequent grant of service 
connection, he has suffered two work-related injuries that 
have had a significant affect on the health of his low back.  
The veteran has had numerous treatments for back pain in 
recent years, and has submitted several reports of private 
clinicians to confirm an increase in severity of his 
symptoms.  The most significant developments since the 
occurrence of the veteran's non-service back injuries have 
involved protrusion in the disc spaces in the lumbar spine.  
This has been confirmed by radiographic viewings, with 
private medical records dating from August 2000 to March 2001 
detailing a "multilevel disc herniation."  These reports 
link the veteran's condition, including deterioration of 
range of motion and increase in pain, to the two separate 
work injuries occurring in May and July 2000.  

In order to determine the current level of the veteran's 
service-connected low back disability, a comprehensive VA 
examination was scheduled in May 2002.  The report of this 
examination found the veteran's range of motion to be limited 
to 45 degrees flexion, 5 degrees extension, and bilateral 15 
degree "side tilt.".  The veteran was noted to have a 
remote fracture of the right third lumbar transverse process, 
with a history of back surgery to correct disc disease 
following the 2000 work-related accidents.  The examiner then 
put forward an opinion that he did "not believe that the 
current problems are secondary to the fracture of the 
transverse process" and that he did "not believe that the 
transverse process fracture affected the veteran's current 
range of motion or disability." 

The veteran was again afforded a VA orthopedic examination in 
March 2003.  In the report of this examination, range of 
motion was found to be limited to 25 degrees flexion, 5 
degrees extension, and 15 degrees rotation bilaterally.  Mild 
degenerative disc disease at the L3-4 level was found, and 
the veteran was diagnosed as having a healed transverse 
process fracture of the right third lumbar vertebra, lumbar 
laminectomy, lumbar discectomy, chronic pain, and limited 
range of motion.  

The veteran was afforded a third VA examination per the 
Board's February 2005 remand directive.  In this very 
detailed examination report, dated in January 2006,  the 
veteran was found to exhibit a remote fracture of the 
"lumbar 3 transverse process" with an additional diagnosis 
of "post-op laminectomy and discectomy at the L3/4 level 
possibly with discitis."  Range of motion was significantly 
limited, with a limitation of flexion to 30 degrees, "side 
tilt" to 10 degrees bilaterally, extension to 10 degrees, 
and rotation to 25 degrees bilaterally.  The report further 
went on to explain that the "transverse process is not 
intimately related to the disc and same time injury to the 
disc after a blow to the transverse process."  The examiner 
gave an opinion that he "believe[d] that the veteran's 
current problems are related to his disc problem" and not to 
the fracture of the transverse process.  

The Board observes that the criteria relating to spine 
disorders other than intervertebral disc disease were revised 
on September 26, 2003, and the veteran is entitled to 
evaluation under the amended version, as well as the pre-2003 
revision version, with entitlement based on whichever of the 
regulatory schemes provides him the highest rating.  See 67 
Fed. Reg. 54,345-49 (Aug. 22, 2002); 68 Fed. Reg. 54,454-58 
(Aug. 27, 2003); 69 Fed. Reg. 32,449 (June 10, 2004) 
(codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 
(2006)).

Residuals of a vertebral fracture in the pre-revision 
regulations were covered by Diagnostic Code 5285.  Under this 
provision, residuals of fracture of a vertebra will be 
assigned a 100 percent evaluation if there is spinal cord 
involvement and the individual is bedridden or requires long 
leg braces; a 60 percent evaluation is warranted if there is 
no spinal cord involvement, but abnormal mobility is present 
which requires a neck brace (jury mast); in other cases, the 
residuals should be rated on the basis of resulting definite 
limitation of motion or muscle spasm, adding 10 percent for 
demonstrable deformity of a vertebral body.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5285 (2003).  

Current law provides for a rating of vertebral fractures 
under Code 5235.  As mentioned previously, effective 
September 26, 2003, VA revised the criteria for rating spine 
disorders.  These revisions consist of a new rating formula 
termed General Rating Formula for Diseases and Injuries of 
the Spine (General Rating Formula) and encompass such 
disabling symptoms as pain, ankylosis, limitation of motion, 
muscle spasm, and tenderness.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 (2006).  The veteran is entitled 
to consideration of a rating under the General Rating 
Formula, as his service-connected disability is one of 
residual vertebral fracture.  

Applying the General Rating Formula via Code 5235, the next 
highest rating of 40 percent is available if forward flexion 
of the thoracolumbar spine is 30 degrees or less; or there is 
favorable ankylosis of the entire thoracolumbar spine.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5235 (2006).   

The competent medical evidence shows that the veteran 
exhibits residuals of a transverse process fracture that is 
healed, as well as disc herniation, or intervertebral disc 
syndrome, in his low back.  Both the 2003 and 2006 VA 
examination reports specifically state that there is no 
relation between the veteran's disc problems and his service-
connected residual fracture.  Furthermore, the January 2006 
examination specifically relates the veteran's "current 
problems" to the development of disc disease, including 
muscle spasms and limited range of motion.  It is pertinent 
to note, that when examiners are not able to distinguish the 
symptoms and/or degree of impairment due to service-connected 
or any other diagnosed nonservice-connected disorder (see 
Mittleider v. West, 11 Vet. App. 181 (1998)), medical 
evidence is required to permit the Board and adjudicators to 
determine the degree of disability attributable to the 
service-connected as opposed to the nonservice-connected 
disorder.  See Waddell v. Brown, 5 Vet. App. 454 (1993).  In 
this case, there is ample medical evidence to delineate 
service-connected and nonservice-connected disabilities.  The 
record contains two VA examination reports which 
unequivocally state that the veteran's disc condition is not 
service-connected, not related to the service-connected 
residual fracture, and that the entirety of the veteran's 
current back problems are not attributable to the service-
connected disability.  Therefore, the Board does not find it 
necessary to discuss a rating under regulations specific to 
intervertebral disc disease (38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2002, 2003); 38 C.F.R. § 4.71a, Diagnostic Code 
5243 (2006)) nor to limitation of motion of the lumbar spine 
(38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003)), as these 
are not service-connected conditions.  

In light of the foregoing, the veteran has not shown 
entitlement to a rating in excess of 20 percent for his 
claimed condition. The record does not indicate that there is 
bone deformity or any ankylosis present, and while it does 
contain findings of significant limitation of range of motion 
as well as pain in the low back, these symptoms have been 
attributed to a separate, nonservice-connected disability by 
competent medical evidence.  As there is no opinion of record 
to refute this, the veteran is unable to show that his 
service-connected fracture of the transverse process has 
grown in severity to warrant a higher evaluation.  The Board 
takes note of its duty to consider factors such as pain on 
motion and functional loss of use per the DeLuca decision, 
but the competent medical evidence attributes these factors 
to a nonservice-connected disability, showing that there is 
no functional limitation due to the service-connected 
disability on appeal.  See DeLuca v. Brown, 8 Vet. App. 202, 
206 - 207 (1995). 

The record is devoid of competent medical evidence indicating 
that the veteran's  service-connected low back condition has 
grown in severity to warrant a greater than 20 percent 
evaluation.  The only evidence supporting the veteran's claim 
comes from his own lay statements.  The veteran, however, has 
not been shown to possess the requisite medical training or 
credentials needed to render a competent opinion as to 
medical diagnosis.  Accordingly, this lay evidence does not 
constitute medical evidence and lacks probative value.  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 
F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 
(1996); Espiritu, supra.  

The preponderance of the evidence is against the veteran's 
contentions, and this claim must be denied.  In reaching this 
determination, the Board acknowledges that VA is statutorily 
required to resolve the benefit of the doubt in favor of the 
veteran when there is an approximate balance of positive and 
negative evidence regarding the merits of an outstanding 
issue.  That doctrine, however, is not applicable in this 
case because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b).

ORDER

Entitlement to a disability evaluation in excess of 20 
percent for residuals of a third right transverse process 
fracture of the lumbar spine is denied.


____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


